ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Dirtworks, Inc. of Vicksburg                )      ASBCA No. 60132
                                            )
Under Contract No. W912EE-12-C-0025         )

APPEARANCES FOR THE APPELLANT:                     Christopher Solop, Esq.
                                                   Lynn Patton Thompson, Esq.
                                                    Biggs, Ingram & Solop, PLLC
                                                    Jackson, MS

APPEARANCES FOR THE GOVERNMENT:                    Thomas H. Gourlay, Jr., Esq.
                                                    Engineer Chief Trial Attorney
                                                   Walker D. Moller, Esq.
                                                    Assistant District Counsel
                                                   John M. Breland, Esq.
                                                    Engineer Trial Attorney
                                                    U.S. Army Engineer District, Vicksburg

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 30 March 2017



                                                 OWEN C. WILSON
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60132, Appeal ofDirtworks, Inc. of
Vicksburg, rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals